Citation Nr: 1145326	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a disorder manifested by internal bleeding. 

3.  Entitlement to service connection for tinnitus of the left ear. 

4.  Entitlement to service connection for residuals of a right wrist injury. 

5.  Entitlement to restoration of a 100 percent rating for residuals of ulcerative colitis, post-ileostomy reversal and closure, currently evaluated as 30 percent disabling.   

6.  Entitlement to an increased rating for hemorrhoids, currently evaluated as 10 percent disabling.  

7.  Entitlement to a compensable rating for scars due to abdominal surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from in the Army from October 1971 to June 1973, and he had active service in the Navy from June 1974 to July 1993.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from Department of Veterans Affairs (VA) rating decisions in October 2005 and April 2006.  The October 2005 rating decision denied service connection for a psychiatric disorder and service connection for a disorder manifested by internal bleeding; reduced a 100 percent schedular rating which had been in effect since September 22, 2003, for ulcerative colitis to 30 percent, effective January 1, 2006; and denied an increased rating for hemorrhoids and a compensable rating for abdominal scars.  The April 2006 rating decision denied service connection for tinnitus and residuals of a right wrist injury.  

At the June 2007 DRO hearing the Veteran testified that his tinnitus was localized only to the left ear.  Accordingly, the issue has been rephrased to encapsulate more precisely the nature of this claim.  

The issues of service connection for an acquired psychiatric disorder, for tinnitus, and for residuals of a right wrist injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  A disorder, other than the already service-connected for residuals of ulcerative colitis, post-ileal and closure and service-connected hemorrhoids, manifested by internal bleeding is not shown.  

2.  The service-connected residuals of ulcerative colitis, post-ileal and closure have not been manifested by anemia or malnutrition.  

3.   The Veteran's hemorrhoids are not manifested by anal fissures, persistent bleeding or secondary anemia.  

4.   There is some tenderness of the Veteran's postservice abdominal scarring but the scarring is otherwise asymptomatic, not disfiguring, not productive of any functional impairment. 


CONCLUSIONS OF LAW

1.  A disorder manifested by internal bleeding was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  

2.   Restoration of a 100 percent rating and an evaluation in excess of the current 30 percent for residuals of ulcerative colitis, post-ileal and closure, is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.343, 4.2, 4.7, 4.10, 4.14, 4.21, 4.114, Diagnostic Code 7323 (2010).   

3.  An evaluation in excess of 10 percent for hemorrhoids is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.114, Diagnostic Code 7336 (2010).   

4.  An evaluation of no more than 10 percent for tender postoperative abdominal scarring is warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7805 (2010) (effective from August 30, 2002, until October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice letters.  This was dated in June 2005 as to the claim for service connection for a disorder manifested by internal bleeding.  The letter notified the Veteran of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  

Subsequently, by RO letter in July 2008 the Veteran was provided notice which included information as to determinations of effective dates and determinations of disability ratings.  See Dingess, Id.  And this was prior to readjudication of the claims for service connection in the January 2011 Supplemental Statement of the Case (SSOC).  See Mayfield, Id.  

As to claims for increased ratings, VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

The RO provided the Veteran with pre-adjudication VCAA notice as to the increased rating claims by letters dated in May and June 2005 which included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule.  He was provided with Vazquez-Flores compliant notice by RO letter dated in July 2008.  This was prior to readjudication of the increased rating claims in the January 2011 SSOC.  See Mayfield, Id.  

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran's records of VA outpatient treatment (VAOPT) are on file.  There is no indication that he had received treatment or evaluations for the disabilities addressed herein from private clinical sources.  He has submitted a lay statement from his girlfriend in support of his claim for restoration of a 100 percent rating for ulcerative colitis. 

The Veteran testified a hearing July 2005 before an RO Decision Review Officer (DRO) as to entitlement to restoration of a 100 percent rating for residuals of ulcerative colitis, post-ileostomy reversal and closure; and in June 2007 before a DRO in support of the claims for service connection for tinnitus and service connection for residuals of a right wrist injury.  

The Veteran has not been afforded a VA examination addressing his claimed disorder manifested by internal bleeding.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This is because the evidence shows that he does not have such a disorder, other than the already service-connected hemorrhoids and postoperative residuals of ulcerative colitis.  Thus, a VA nexus examination is not required. 

The Veteran has been afforded VA examinations for the claims as to the proper evaluations assignable for his abdominal scarring, hemorrhoids, and ulcerative colitis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

STRs show that during the Veteran's first period of service he was seen and hospitalized in November 1972 for amphetamine abuse.  On examination for separation from his first period of service, in April 1973, no pertinent abnormality was noted, although in an adjunct medical history questionnaire he reported having or having had frequent trouble sleeping, depression or excessive worrying, and nervous trouble of some sort.  He was hospitalized in May and June 1973 for abuse of morphine and heroin.  

During the Veteran's second period of service he was hospitalized in July and August 1975 for probable viral menignoencephalitis.  During his febrile period he was somewhat intermittently disoriented as to place and his affect was somewhat strange but after his fever broke he returned to normal.  

In July 1976 several days after the Veteran was beaten and sustained contusions of the head, he complained of being somewhat dizzy.  A skull X-ray revealed no fracture.  

In November 1977 the Veteran fell out of a car and caught himself with his hands. He had no pain at that time but several hours later he noticed spasm and aches in the upper arm muscles.  On examination there were no points of tenderness.  Most of his symptoms were elicited by rotating his arm.  The assessment was a muscle strain.  He was given a sling to relieve any constant strain, as well as a heat pack.  

In February 1982 the Veteran complained of pain and restriction of motion of his right hand.  He reported having had trauma in January 1982.  It was reported that he had had a contusion. 

The Veteran was evaluated for alcohol dependency in August 1985 at which time it was noted that he reported having no drinking problems until 1979 when his drinking increased around the time his marriage broke-up.  However, the records showed a succession of incident dating back to 1976 which were probably alcohol-related.  In 1979 he had been referred for alcohol rehabilitation.  While the Veteran reported he had no further alcohol difficulties, the records showed a series of incidents in the intervening years which were probably alcohol-related, including his missing duty, driving while intoxicated, disorderly conduct, and assault.  In sum, he showed a consistent pattern of alcohol abuse from age 17 to the present.  His drinking was now increasing in severity.  

The Veteran was hospitalized in September and October 1985 for alcoholism.  He had a history of excessive drinking since the age of 16.  Upon termination of drinking, on one occasion he had hallucinations.  He reported having undoubtedly been an alcoholic for that last 10 years.  

On examination for separation from his second period of service, in March 1993 no pertinent abnormality other than internal hemorrhoids was noted.  In an adjunct medical history questionnaire he had no complaints of a psychiatric nature.  

VA treatment records show that in February 1997 the Veteran underwent removal of a lipoma from his abdomen.  In November 1997 it was noted that he had no residual sequelae from his viral meningitis 20 years earlier.  

On VA examination in December 1997 it was noted that in 1989 the Veteran had rectal colitis on diagnosis by a sigmoidoscopy.  In June 1990 distal colitis was diagnosis by a colonoscopy.  Currently he had six to eight stools a day and had blood in almost every stool.  The pertinent diagnosis was ulcerative colitis. 

VAOPT records show that in October 1998 the Veteran had an episode of bloody diarrhea.  In November 1998 he had bleeding hemorrhoids.  

On VA general medical examination in April 1999 it was noted that the Veteran's chronic colitis was manifested by chronic diarrhea in varying decrees with chronic rectal bleeding.  He continued to have 15 to 20 bowel movements daily and frequently had small amounts of bright red rectal bleeding.  He had chronic and recurring crampy abdominal pain.  He had had intermittent accidents of fecal incontinence, with two such episodes in the last six weeks.  He reported that during his most recent flare-up of colitis, he had lost some 15 pounds but was now regaining weight and it appeared that he had his usual weight at 207 pounds.  He was 6 feet 1 inch in height.  The diagnoses included ulcerative colitis with recent flare-up and manifestations of chronic diarrhea, rectal bleeding, and intermittent fecal incontinence.  

VAOPT records show that in January and February 1999 the assessments included spondyloarthropathy secondary to ulcerative colitis.  In June 1999 there was an assessment of spondlyitis secondary to ulcerative colitis.  In October 2000 the Veteran denied reexperiencing, or emotional numbing or avoidance of stimuli related to, traumatic events, even though he reported having had combat exposure in Vietnam and having had a life-threatening bicycle accident in 1988 (which gave rise to his service-connected low back disorder with a fracture of L1).  He had a history of drug abuse but had not abused alcohol since 1981.  After a mental status examination the assessment was panic attacks and misuse of over-the-counter sleep medication.  In February 2001 it was noted that he had been hit by a taxi in December 2000 sustaining a fracture of C2 and the left radius.  In March 2001 it was noted that he had missed several appointments because he had broken his neck in a motor vehicle accident (MVA).  

A letter from the Veteran's VA physician states that the Veteran was to undergo major abdominal surgery in December 2003 and would be totally disabled and unable to work for a period of 3 to 4 months from the date of the surgery. 

On VA examination in November 2003 it was noted that the Veteran was to have surgery for ulcerative colitis.  He usually had 20 to 25 bowel movements daily, most of the time with blood in his stool.  He used Cortisone patches for anal fissures, which he stopped about one week ago. He had lost about 20 pounds in the past three months.  There was no history of anemia or malnourishment.  On examination he weighed 210 pounds, and in June 2003 it had been 226 pounds.  He refused examination of his anus and rectum due to potential pain.  A November 2003 colonoscopy had revealed severe ulcerative colitis with polypoid lesions.  Prednisone and sulfasalazine were recommended.  Later X-rays revealed no obstruction.  The diagnosis was severe ulcerative colitis on sulfasalazine and propoxyphene, with surgery scheduled next week.  As to functional capacity he had no restrictions in terms of walking or climbing stairs but he was restricted as to traveling due to frequent bowel movements.  Subsequently, the Veteran's claim file was reviewed but no additional information was obtained from that review.  

The Veteran was admitted to a VA hospital in December 2003, for gastrointestinal surgery.  He underwent a total proctocolectomy and muscosectomy with ileoanal anastomosis and diverting loop ileostomy.  

A March 2004 rating decision granted a schedular 100 percent rating for residuals of ulcerative colitis, post-ileostomy reversal and closure (date of receipt of claim), and assigned a temporary total rating based on VA hospitalization effective December 9, 2003; and a 100 percent schedular rating was assigned effective February 1, 2004 (for pronounced impairment under 38 C.F.R. § 4.114, Diagnostic Code 7323).  Although not specifically addressed, service connection was granted for scars and assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

A December 2004 VAOPT record shows that the Veteran weighed 216 pounds. He had last taken a course of steroids for his ulcerative colitis 3 years ago.  He could walk 3 miles a day without shortness of breath.  The diagnoses included a generalized anxiety disorder.  

The Veteran underwent VA hospitalization in February and March 2005, at which time he had an ileostomy take-down (reversal) and anal canal dilatation.  

A February 2005 VAOPT record shows that the Veteran had had a 4 percent weight loss since November 18, 2004.  There was a mild compromise in his nutritional status.  

A March 2005 VAOPT record shows that the Veteran had a follow-up ileostomy takedown one month ago after a pan-proctocolectomy and ileoanal stapled anastomosis for ulcerative colitis. He had a prolonged postoperative ileus but did well and was discharged.  At home he noted a gradual slowing of bowel movements, but still had about 20 bowel movements during the day and 8 at night. He had lost about 10 pounds since his surgery but had been regaining strength and feeling better.  He wanted to return to part-time work.  After an examination it was commented that he was doing well, although he still had frequent bowel movements.  

An April 2005 VAOPT record shows that he now reported having 12 to 15 bowel movements per day.  He had not been taking the Metamucil he had been given at his last visit because he thought it was for constipation.  He reported feeling a lot better and was regaining his strength.  His appetite had been good and he had gained five pounds.  He denied abdominal pain.  On physical examination there was no incisional hernia and the ileostomy wound, which was about 1.5 cms. in diameter, was granulating.  The assessment was that he was doing well postoperatively, with slow improvement of his bowel movements.  

An April 2005 rating decision proposed to reduce the 100 percent schedular rating for residuals of ulcerative colitis, post-ileostomy reversal and closure to 30 percent.  

The Veteran's claim for service connection for a psychiatric disorder was received in May 2005, claimed as secondary to his service-connected gastrointestinal disorder, and it was asserted that his abdominal scar was disfiguring and painful to touch.  

A May 2005 VAOPT record shows that the Veteran was still having major problems with diarrhea and that although there had been some improvement he was still having multiple bowel movements day and night.  He had just resumed work.  His weight was 201 pounds. The assessment was S/P ileostomy closure with severe diarrhea, and weight loss since surgery.  In June 2005 it was reported that he was averaging 12 to 15 bowel movements daily.  Metamucil helped but he was still bothered by "pressure" to go all of the time.  He weighed 207 pounds.  He looked well and had gained weight.  On examination of his abdomen, there was a healed, hernia-free, mid-line incision and an epithelialized right lower quadrant ileostomy site. 

The Veteran testified at a July 2005 predetermination hearing before a Decision Review Officer opposition to the reduction of his 100 percent schedular rating.  The service representative noted that the reduction was based on two VAOPT records (of March and April 2005) and that the Veteran had not been afforded a VA rating examination prior to the proposed reduction.  Page 2 of the transcript of the hearing.  The Veteran testified that he had had recent VA surgery in February 2005 for which he had been hospitalized for about 10 days and which caused him to be out of work for about two months or more.  He now had about 25 to 30 bowel movements every 24 hours.  He was still bleeding internally from his bowel movements.  His bowel movements at night interfered with his sleep constantly causing him to feel tired.  He had to take a lot of supplements because he no longer had a colon.  Page 3.  The only benefit from his surgery was that reduction of his abdominal distress but, otherwise, his symptoms remained the same.  He now had less control of his fecal urges and often he had anal leakage for which he had to wear padding.  Page 4.  He also had less bladder control and sometimes had urinary leakage.  He testified that his symptoms were actually worse now and that his bowel movements had increased in severity and he had to wear pads all of the time.  Page 5.  He had a constant sensation of urinary and fecal urgency.  He desired a VA rating examination.  One of the VAOPT records had indicated that he wanted to come back to work (with VA) but he was not allowed (by VA) to come back to work unless he had a noted from his physician approving him for work.  He also noted that he had a claim for service connection for an anxiety disorder on a secondary basis.  Page 6.  He further testified that his weight was holding up pretty good. He had to eat more than he should and had to take supplements.  He used to drink Ensure but no longer because he was now able to eat solid foods and they stayed with him a little longer.  Page 7.  He had to change his pad 2 or 3 times daily.  In the last month he had lost about 40 hours of work due to his gastrointestinal problems.  

An August 2005 VAOPT record shows that the Veteran had returned to work after his surgery but had had to stop working on July 25, 2005, because of problems managing with diarrhea and fatigue and he had been out of work since then. He had now improved and felt ready to return.  He was to be given a statement that he could return to working 40 hours weekly.  

On VA examination in September 2005 the Veteran's claim file was reviewed.  The Veteran reported that he continued to have loose stool and that it could be as frequent as once an hour.  Most of his stools were watery in nature, and at times they could be "scant." He had had some rectal itching and it was noted that he had hemorrhoids.  He had not had surgery for hemorrhoids.  He noted essentially no rectal bleeding, though there was some occasional spotting of blood on toilet tissue. He also had occasional, actually infrequent, cramping, though not as frequent as before.  He had not had nausea and rarely had a fever.  He was employed by VA.  

On physical examination the Veteran's weight remained stable at around 204 pounds.  It had been up in the vicinity of 207 pounds in May 2005 but this was an insignificant change.  There was no abdominal tenderness on palpation.  There were no abdominal masses and no hernias. There was a lower abdominal scar measuring 6 1/2 inches which was well-healed.  There was some slight residual redness around the scar.  There was no drainage and no signs of infection. There was also a smaller transverse scar on the right side of the lower abdomen, which was a drainage wound scar.  There was no particular tenderness around this scar but there was some slight redness which indicated the scar was healing; and there was no sign of infection or drainage.  There was no specific induration of the abdominal wall.  On examination or his rectum, there were some rectal tags.  There was some slight redness and chafing around the anus.  There was no bleeding.  There was no rectal incontinence noted or described by the Veteran.  

The diagnoses were residuals of post bowel resection, colostomy and subsequent colostomy reversal surgery with recurrent diarrhea, as described by the Veteran, but with weight maintenance and minor abdominal pain; abdominal scars, healed and generally non-tender; and rectal skin tags with no visible external hemorrhoids.  

A September 2005 VAOPT record shows that the Veteran injured his right wrist on September 21st when, while moving an air conditioner, he dropped it bending his hand backwards.  Since then he had been unable to pick up anything and the pain was increasing.  On examination he had diminished strength and loss of range of motion.  He was given a wrist splint to wear.  The diagnosis was a probable resolving right wrist sprain.  X-rays of the right wrist in September 2005 revealed what appeared to be displacement, anteriorly, of the pronator quadrates fat pad which suggested a bony injury and some bleeding.  The very tip of the ulnar styloid process was demarcated as a separate osteophytic fragment, but the appearance was more suggestive of either developmental or an old injury than an acute fracture there.  There was also slight demineralization of the epiphyseal area of both the radius and ulna, and a lucency through the articular surface which appeared to be more suggestive of any old remote fracture than an acute injury.  On the basis of these radiological findings it was suggested that the Veteran be treated conservatively.  If strongly suspicious of an acute fracture then either protection and a follow-up X-ray or an MRI would be helpful in excluding a more acute injury.  

A September 2005 statement from a VA physician it was reported that the Veteran's bloody diarrhea from ulcerative colitis had been managed medically until November 2003 when diagnosed with colonic stricture, necessitating surgery, in December 2003 of a total proctocolectomy with ileoanal (J-pouch) anastamosis and proximal loop ilesostomy.  He then had ileostomy reversal and anal dilatation of stricture in February 2005.  Since then he had continued to have diarrhea, with up to 25 to 30 bowel movements daily.  At present his frequent diarrhea was interfering with capacity to perform work because of frequent interruptions for bowel movements.  He also had chronic low back pain.  The diagnoses were ulcerative colitis and chronic low back pain.  Further diagnostic studies were to be done as to the cause of the intractable diarrhea.  He was on multiple medications for symptomatic control, with poor results.  Any expectation of improvement or better control was uncertain and guarded.  The physician concurred with the Veteran's request for disability retirement.  Given his current medical condition, he was unable to continue working at his present job.  

In October 2005 that same VA physician reported that the Veteran's frequent diarrhea was interfering with capacity to perform work.  The diagnosis was ulcerative colitis.  His condition was stable but disabling.  Any expectation of improvement or better control was uncertain and guarded.  There were no physician imposed restrictions on his activities at this time.  

An October 2005 rating action reduced the 100 percent schedular rating (which had been in effect since September 23, 2003) to 30 percent effective January 6, 2006.  

In the Veteran's December 2005 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he reported that he had become too disable to work in November 2005. 

In a November 2005 statement the Veteran reported having had inservice flight deck noise exposure and he also had had to take numerous airplane flights which involved noise exposure.   In the last 5 to 6 years he had had more frequent noise in his left ear, especially at night.  

A December 2005 VAOPT record shows that the Veteran had low back pain, and right wrist pain since his September 2005 injury; however, there was also a notation that the right wrist pain might be questionable due to old traumatic injury by X-ray.  He had diarrhea 10 to 12 times daily.  He was now medically retired, although he had been out of work some much over the past year that it had not made much difference.  

VAOPT records of January and February 2006 show that the Veteran had not lost any weight.  In March 2006 he was evaluated for anxiety.  He reported two traumatic accidents, being hit by a car while riding a bicycle in 1988, sustaining an L1 fracture, and being hit by a taxi in 2000.  He reported difficulty sleeping due to urinary symptoms and multiple bowel movements.  After a mental status examination the diagnosis was an adjustment disorder, with anxiety.  

In April 2006 the Veteran was evaluated on an outpatient basis for anxiety related to recent surgery.  He acknowledged having significant anxiety stemming from a recent surgical procedure which was intended to close his ileostomy and he reported that the surgery did not go as he expected.  Rather, he felt that the surgery had left with worse bowel functioning than prior to the surgery, when he had a colostomy bag.  In the month since the surgery he had had a significant lack of bowel control, requiring that he constantly be near a restroom.  His sleep was interrupted by this and caused significant fatigue and a decrease in his ability to focus and concentrate.  He frequently worried about his medical condition.  He also had occasional panic attacks which occurred infrequently and seemed to be associated with periods of exertion.  He had had two significant injuries once from being hit by a car (while riding a bicycle) during service, and once after service while walking (being struck by a taxi).  He had experienced significant pain due to these injuries.  He stated that the pain was a secondary concern compared to his gastrointestinal dysfunction.  He denied a history of treatment by a mental health professional.  He reported that he had sought treatment for symptoms of anxiety and depression following the bicycle accident but had never followed through with the referral because he felt that his mood symptoms had remitted.  He had recently had a psychiatric evaluation and been given medication, including lorazepam.  He acknowledged a history of alcohol abuse which had required treatment but he had not been drinking for the last 15 to 16 years but more recently had had a few beers here and there.  He reported that alcohol tended to exacerbate his gastrointestinal problems, so he tended to avoid it.  He reported having served as a personnel specialist in the Army and had worked in aviation supply in the Navy.  He had served about 2 months in Vietnam.  He denied exposure to traumatic stressors.  

On VA examination of the Veteran's low back in April 2006 it was noted that while his weight had been variable in the past, recently it had been quite stable.  

In April 2006 a VA physician reported that the Veteran still had 25 to 30 daily bowel movements.  His frequent diarrhea was interfering with his capacity to perform work.  As a complication of his colitis he had developed osteopenia requiring treatment.  He was also receiving psychiatric care for an anxiety disorder.  It was opined that the Veteran was no longer able to perform the essential elements of his job as a Veterans Service Representative.  His ulcerative colitis, low back pain, and anxiety disorder clearly limited his ability to engage in the type of job for which he was positioned.  He was permanently disabled from any gainful employment.  

In the April 2006 NOD to the April 2006 rating decision denying service connection for tinnitus and residuals of a right wrist injury, the Veteran reported that there was "no continuity for tinnitus because it is secondary condition brought on by hypertension which was caused" by his service-connected ulcerative colitis and also by his anxiety and depression due to ulcerative colitis.  He also reported that there was continuity since his 1982 right wrist injury when he fell out of a car, injuring both wrists but he had not needed any treatment for his right wrist until he reinjured his wrist in a postservice injury (in September 2005).  Attached was an article from an Internet website about tinnitus, noting that tinnitus could be a symptom of more serious illnesses, e.g., high blood pressure or anxiety/depression.  

A May 2006 VA psychiatric OPT note reflects that the Veteran reported that since his gastrointestinal surgery he was worse than he had ever been in his life because he felt helpless in controlling his bowel movements and subsequent limitations in activity levels.  He wished his VA treating personnel would give him a colostomy bag rather than trying other preventative measures. He had gained 22 pounds since his surgery but felt that he had to eat constantly to maintain his weight at a healthy level and keep his nutrition adequate.  He had stopped working in November 2005.  After a mental status examination the diagnosis was an adjustment disorder with anxiety and depression.  

In a May 2006 statement the Veteran reported that he still had to go to the bathroom 25 to 30 times daily, which had caused an anxiety disorder.  

A July 2006 letter from the Office of Personnel Management stated that the Veteran, while claiming to be disabled from ulcerative colitis and back and neck injuries, was found after a review of his medical records to be disabled from his position as a VA Representative due only to chronic ulcerative colitis.  Also, a July 2006 letter from that agency indicates that his disability retirement had been approved.  

In a July 2006 statement from the Veteran's girlfriend, she stated that she lived with him 3 or 4 days a week and since his last surgery in February 2005 she had had to sleep in a spare bedroom because of his frequent trips to the bathroom.  

On VA genitourinary examination in December 2006 it was opined that the Veteran's voiding dysfunction might be related to his ulcerative colitis and surgery therefore.  

VA form 21-4192, of November 2006 from VA indicates that the Veteran was last employed as a Veterans Service Representative in July 2006, but had last worked in November 2005, having received federal disability retirement. 

A December 19, 2006, VAOPT record states that the Veteran had a 1 cm. area of subcutaneous induration at the site of the old ileostomy.  On the back of this record, the Veteran has written that this particular scar had never healed properly since his surgery and even caused pain, particularly when he tried to lie on his side.  

On VA examination on January 1, 2007, it was noted that the Veteran's ulcerative colitis had required prolonged treatment with corticosteroid medication and eventually required aggressive surgical intervention with a total proctocolectomy and proximal loop ileostomy when conservative treatment was no longer beneficial.  It was stated that the Veteran had osteopenia causing pain in multiple joints, including the right wrist and in response to a query as to which joints were affected by osteopenia, it was reported that the joints included the right radiocarpal joint.  It was noted that it was generally accepted that although multiple drugs were associated with osteoporosis and fragility fractures, chronic corticosteroid use, greater than 5 mgs. per day for 6 months, was most commonly implicated in clinically significant osteopenia.  The Veteran had longstanding oral corticosteroid treatment which in the examiner's opinion was the most likely reason for the secondary development of skeletal pains and multiple fractures. 

On another VA examination of January 1, 2007, for evaluation of ulcerative colitis it was noted that the Veteran had a history of treatment with prednisone.  Following his 2003 and 2005 surgeries he had had recurrent loose stools up to 20 times daily, although he no longer had abdominal pain.  His frequent bowels movements disturbed his sleep and increased his tiredness. He had been able to maintain his weight for the most part throughout.  He had not been hospitalized again for obstruction but was now undergoing evaluation for an anal stricture.  After his inservice 1988 MVA he had had residual back pain.  He now only rarely ingested alcohol as he could not tolerate it.  On examination he had no hernia.  He had healing scars visible from prior laparoscopies and former location of ileostomy.  

The examiner stated that as to fatigue and osteopenia, both were likely related to the Veteran's longstanding ulcerative colitis, which as an inflammatory disorder was often related to fatigue, and in addition he had poor sleep and constant bowel movements throughout the nigh since his ileostomy take-down (due to his colectomy which was necessary because of his ulcerative colitis).  He had been on prednisone for at least 2 years, early in the course of his ulcerative colitis, and this more likely than not contributed to his osteopenia and if these in turn led to vertebral micro-fractures (which would be expected in osteoporosis) and could be related to his back pain and were more likely caused by or a result of ulcerative colitis.  The examiner further stated that the time-line of the Veteran's ulcerative colitis course clearly linked his current fatigue both indirectly and directly to his service-connected disease.  

On VA orthopedic examination in April 2007 the Veteran's claim file was reviewed and it was noted that he had complaints of pain in the low back, right wrist, and right hip.  On examination the Veteran had painful right wrist motion.  The diagnoses were lumbar disc disease and osteopenia.  

On VA gastrointestinal examination in April 2007 it was reported that the Veteran's ulcerative colitis was subject to periods of exacerbations and remissions.  His state of health between exacerbations was good.  The frequency of exacerbations was several times yearly and the duration was several months.  He was currently having an exacerbation.  He had had 4 exacerbations in the last 12 months.  

On examination the Veteran had neither digestive symptoms nor lymphatic or blood symptoms.  He had genitourinary symptoms of frequency and dysuria, as well as incontinence.  He had no cardiac or respiratory symptoms and no neurologic or psychiatric symptoms.  He had no eye or ear symptoms.  He had pain in his low back, right wrist, and right hip.  There were no findings of malnutrition and no signs of jaundice or anasarca.  He had abdominal scarring consistent with prior surgery.  The diagnosis was ulcerative colitis.  With respect to the effect of usual daily act ivies there was none as to performing chores, feeding, bathing, dressing, toileting, and grooming.  There was a mild impact as to shopping and moderate impact as to exercising, recreation, and traveling.  There was a severe impact as to performing sports.  

A May 2007 rating decision granted service connection for urinary incontinence and for osteopenia of the right hip but denied service connection for hypertension.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was granted.  

The Veteran testified at a DRO hearing in June 2007 as to his claims for service connection for tinnitus and residuals of a right wrist injury.  He testified that in the Army he had been a personnel specialist and in the Navy he had been an aviation steward keeper.  In the Navy had had been on aircraft carrier flight decks and exposed to loud noise.  Page 1.  Also in the Navy, while onboard some of the ships on which he was stationed he had had to sleep in very noisy areas.  He had had tinnitus while in the Navy which, then just as now, would come and go.  Pages 2 and 3.  He had not sought treatment for it during service and had only first sought treatment about 3 years ago, when he had a surge in his hypertension.  He had never received a formal diagnosis of tinnitus.  The tinnitus was only in his left ear and was intermittent.  Page 3.  His tinnitus had become worse in about 2003.  Page 5.  Since he had gotten his blood pressure under control he had not had any ringing for several weeks.  It was requested that he be afforded a VA examination as to his claim for service connection for tinnitus.  Page 6.  

The Veteran testified that he originally hurt his right wrist during service in about 1975 or 1976 but had not had any fracture and received treatment only for a sprain.  Later, when in Okinawa, he had fallen while delivering some messages but he did not remember if he had sought any treatment at that time.  After his initial inservice injury he had had intermittent problems with his right wrist but he had much greater problems with the right wrist after his postservice injury in 2005.  Following service he had not sought treatment for his right wrist prior to this postservice injury.  Page 5.  

A January 2008 VAOPT record reflects that the Veteran had a bowel movement every 2 to 3 hours.  In February 2008 it was reported that he had a long history of mild anxiety without any treatment until 2005 after surgery for ulcerative colitis.  In April 2008 he had gained weight which he attributed to inactivity and eating while watching television.  He was doing better as to his symptoms of colitis on mesalamine enemas but still had frequent bowel movements.  

On file is a June 2008 report of a VA psychological evaluation by the Veteran's treating VA psychiatric treating clinical nurse who had treated him from February to June 2008.  The diagnosis was an anxiety and panic disorder which had begun in 2005 following gastrointestinal surgery.  

On VA examination in July 2009 it was reported that since the Veteran's 2005 surgery he had successfully managed his condition. He had had almost persistent loose stools with some anal itching and burning.  He had occasional tenesmus and essentially no swelling.  He occasional wore a diaper but was not wearing one at the time of this examination.  He had a clean rectal site.  He controlled his fecal incontinence with Rowasa enemas which he used 2 times daily.  However, he had anywhere from 12 to 15 bowel movements a day and 7 or 8 at night.  He would drink a lot of fluids and occasionally had some blood in his diarrhea. His weight had remained stable in the past few years.  His state of nutrition appeared to be very good.  He had no signs of anemia.  He had noted a significant amount of gas that he would occasionally pass with his stool.  He sometimes experienced a tendency towards incontinence.  There was no evidence of rectal prolapsed. He had not had any recent anal infections.  There was no evidence of a fistula-in-ano.  He had not had nausea or vomiting.  The size of his rectal lumen appeared relatively normal.  Rectal tone might be slightly decreased.  

The pertinent diagnosis was residuals of ulcerative colitis with total proctocolectomy with ileaonal anastomosis in 2003 with colostomy then but reversed in 2005.  It was noted that his condition had marked effects on the Veteran's activities of daily living and employment potential.  

In an addendum it was reported that the residual scarring of the right-sided reverse colostomy was scarring of roughly 1 1/4 inches to 1 1/2 inches in diameter and was circular in nature.  

There was also a mid-lying lower abdominal scar, from surgery, which was about 7 1/2 inches long and 1/2 inch wide.  Both scars were well healed without ulceration or breakdowns.  There was some minor tenderness in "both lower quadrants compared to right and left lower quadrants."  Bowel sounds were active and normal. There was no abdominal rebound tenderness.  There were no signs of anal pruritis and no redness.  There was no rectal bleeding. 

On VA examination in August 2010 yielded an opinion that the Veteran's erectile dysfunction was related to his service connection ulcerative colitis and was therefore service-connected.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service-Connected Disorders

The Veteran is service-connected for: (1) a back strain, including osteopenia, rated 40 percent disabling; (2) residuals of ulcerative colitis, post-ileostomy reversal and closure, rated 30 percent disabling; (3) urinary incontinence (including frequent nocturnal urination), due to ulcerative colitis, post-ileostomy reversal and closure, rated 20 percent disabling; (4) hemorrhoids, rated 10 percent disabling; (5) osteopenia of the right hip, due to ulcerative colitis, post-ileostomy reversal and closure, rated 10 percent disabling; (6) pulmonary effusion, including residuals of pulmonary embolism, rated noncompensably disabling; (7) right testicular cyst, , rated noncompensably disabling; (8) Hepatitis B, rated noncompensably disabling; (9) surgical scars, due to ulcerative colitis, post-ileostomy reversal and closure, rated noncompensably disabling; (10) and erectile dysfunction, due to ulcerative colitis, post-ileostomy reversal and closure, rated noncompensably disabling.  He is in receipt of special monthly compensation (SMC) based on loss of use of a creative organ and is entitled to receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) since January 1, 2006.  

A Disorder Manifested By Internal Bleeding

It is clear from the record that the Veteran has at time had rectal blood loss due either to his service-connected residuals of ulcerative colitis, post-ileostomy reversal and closure or to his service-connected hemorrhoids, or both.  However, it must be noted that simple blood loss is a symptom of underyling pathology and is not, in and of itself, a recognized clinical disease entity.  In fact, secondary anemia, i.e., anemia due to blood loss, if a factor in the evaluation of the service-connected hemorrhoids.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).  

In this case, there is nothing in the record which suggests that there is any clinically identifiable disease entity, other than the service-connected residuals of ulcerative colitis, post-ileostomy reversal and closure and the service connection hemorrhoids, which causes any blood loss or internal bleeding.  Because the Veteran is already service-connected for the only possible causes of his blood loss or internal bleeding, to service-connected internal bleeding or blood loss, due to either of these service-connected conditions would result in pyramiding, which under 38 C.F.R. § 4.14 (201) is prohibited.  That section provides, in pertinent part, that: 

The evaluation of the same disability under various diagnoses is to be avoided.  [] Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 

Accordingly, service connection for a disorder manifested by internal bleeding is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Residuals of Ulcerative Colitis, Post-Ileostomy Reversal and Closure Rated 30 percent

The Board notes that when initially service-connected the Veteran's service-connected ulcerative colitis was evaluated as irritable colon syndrome under Diagnostic Code 7319.  However, the maximum evaluation under that Diagnostic Code is only 30 percent.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7323 a 30 percent rating is warranted for ulcerative colitis when moderately severe with frequent exacerbations.  A 60 percent rating is warranted when severe, with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is warranted when it is pronounced resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  

38 C.F.R. § 3.344(a), Stabilization of disability evaluations, provides that: 

.... Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, ... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest ... will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. []  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  

38 C.F.R. § 3.344(c), Disabilities which are likely to improve, provides that: 

The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.


38 C.F.R. § 3.105(e) provides that: 

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.   

The effect of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 are that the circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

Here, the 100 percent schedular rating was not in effect for five (5) years or more and, so, the provisions of 38 C.F.R. § 3.344 are not applicable. 

However, 38 C.F.R. § 3.343 is applicable to the reduction of 100 percent schedular ratings and provides that: 

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3  to 6 months).

In this case, the 100 percent schedular rating was reduced only after evidence was obtained that revealed that following recuperation from the Veteran's gastrointestinal surgery he had regained weight which he had lost.  He had mild nutritional compromise after this 2005 surgery but by April 2005 he was regaining weight and strength.  Thereafter, it was proposed to reduce the 100 percent rating based on this evidence of improvement.  The actual reduction followed his testimony before a DRO and the September 2005 VA rating examination which showed that his weight by then was stable.  

While a VA physician has reported, in September and October 2005, that the Veteran could not work due to his postoperative residuals of ulcerative colitis, another VA physician reported in April 2006 that the Veteran's inability to work was due to not solely to postoperative residuals of ulcerative colitis, as indicate by the Office of Personnel and Management, by due to a combination of that disorder and the Veteran's service-connected low back disorder and his nonservice-connected anxiety.  

Also, VAOPT records in January and February 2006 revealed that the Veteran had not lost weight and by May 2006 a VAOPT showed that he had actually gained 22 pounds.  The February 2007 VA examination found that his health was good between exacerbations, of which he had had only four in the last year, and he was not malnourished.  Likewise, on examination in 2009 his weight was noted to have been stable the last few years and, equally important, his nutrition appeared very good.  

In sum, the evidence demonstrates that by the time of the schedular reduction on January 1, 2006, there was no marked malnutrition, as required for the 100 percent schedular rating, or in fact any malnutrition.  There was also no evidence of a complication such as a liver abscess, which is a criterion for consideration in the assignment of a 100 percent schedular rating.  Likewise, there was no evidence of anemia, even if not marked, which is a criteria for a 60 percent disability rating.  

Accordingly, the reduction to the current 30 percent schedular rating was warranted.  

The Board finds that the service-connected residuals of ulcerative colitis ,post-ileostomy reversal and closure has not been more than 30 percent disabling at any time during the appeal period and, so, cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hemorrhoids Rated 10 percent

Under 38 C.F.R. § 4.114, Diagnostic Code 7336 when hemorrhoids are mild or moderate a noncompensable rating is assigned.  When large or thrombotic, irreducible, with excess redundant tissue, and evidencing frequent recurrences, a 10 percent rating is warranted.  When manifested by persistent bleeding with secondary anemia, or with fissures, a 20 percent rating is warranted.  

While the Veteran has had some blood in his stool, much of this is shown to be due to the service-connected ulcerative colitis.  The evidence does not show that he has any anal fissures since 2003 nor that he has any blood loss of such degree as to cause secondary anemia.  In fact, the July 2009 VA examination found no hemorrhoids.  

The Board finds that the service-connected hemorrhoids have not been more than 10 percent disabling at any time during the appeal period and, so, cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.  

A Compensable Rating For Scars Due To Abdominal Surgery

In the Veteran's May 2005 claim for an increased rating for abdominal scarring he alleged that the scarring was disfiguring.  In an accompanying statement his service representative alleged that the scarring was painful. 

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002, and were in effect until the new criteria became effective on October 23, 2008.  

Under the rating criteria which became effective on August 30, 2002, for the evaluation of disfiguring scars of the head, face or neck, Diagnostic Code 7800 provides criteria for the evaluation of disfiguring scars of the head, face or neck.  Note 1 provides that consideration is to be given to eight (8) characteristic of disfigurement.  The presence of any one of these characteristics warrants a 10 percent rating. 

Notes to Diagnostic Codes 7801, 7802, and 7803 provide that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  A deep scar is one associated with underlying soft tissue damage.  

38 C.F.R. § 4.118, Diagnostic Code 7801; effective August 30, 2002, provides that scars, other than head, face, or neck, that are deep or that cause limited motion and involve an area or areas exceeding 6 square inches (39 square centimeters (cms.)) warrant a 10 percent rating.  A 20 percent rating is warranted when involving an area or areas 12 square inches (77 square cms.).  

As to other Diagnostic Codes for rating scars which became effective August 30, 2002, Diagnostic Code 7802 provides that scars, other than the head, face, or neck that are superficial and that do not cause limited motion and involve an area or areas of 144 square inches (929 square cms.) warrant an evaluation of 10 percent.  Diagnostic Code 7803 provides that scars which are superficial and unstable warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that which are superficial and painful on examination warrant a 10 percent evaluation.  And, Diagnostic Code 7805 provides that other scars are rated on the basis of limitation of function of the affected part.  

In this case the abdominal scarring does not affect the head, face or neck and they are not otherwise visible.  Accordingly, a rating based on disfigurement is not warranted.  Moreover, the resultant scarring is not shown to have caused any deep scarring nor is the scarring unstable with breakdown of the skin.  Moreover, the scarring is not shown to cause any functional impairment.  

However, there is evidence that the scarring is tender or painful which, under Diagnostic Code 7804 warrants a maximum rating of 10 percent.  Because the scarring is otherwise asymptomatic a rating in excess of 10 percent is not warranted. 

The Board finds that the service-connected abdominal scarring at issue has not been more than 10 percent disabling at any time during the appeal period and, so, cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, the symptoms due to service-connected disabilities encompass a wide range clinical findings, signs, and symptoms.  Thus, no referral for extraschedular consideration is required.  



ORDER

Service connection for a disorder manifested by internal bleeding is denied.  

Restoration of a 100 percent rating for residuals of ulcerative colitis, post-ileal and closure, a rating in excess of the current 30 percent evaluation is denied.  

A rating in excess of 10 percent for hemorrhoids is denied. 

A rating of no more than 10 percent for scars due to abdominal surgery is granted subject to applicable laws and regulations governing the award of monetary benefits. 


REMAND

As to the claim for service connection for an acquired psychiatric disorder, the Board initially notes that contained within the claim files are VA records reflecting treatment in 1996 and 1997 for service-connected post-traumatic stress disorder (PTSD) (located in Volume 1).  However, it appears that these VA OPT records pertain to another veteran and not the Veteran in this case.  Accordingly, these records should be removed from the claims files and associated with any file pertaining to the appropriate veteran.  

From the record it appears that the Veteran had denied having undergone any traumatic or stressful evidence during any military service in the Republic of South Vietnam during his first period of military service, which was in the Army. 

It appears that the Veteran was recently scheduled for a VA psychiatric examination and that although he failed to report for that examination, he was to be rescheduled.   However, it does not appear that he was ever rescheduled for such an examination.  

The Veteran has made vague reference to seeking psychiatric treatment during military service, apparently during his second period of service in the Navy, although it is also clear that he underwent extensive evaluations during that period of service for drug and alcohol abuse.  In this regard, he was struck by a vehicle during his second period of service, in the Navy, and there is evidence on file which suggests that this was a life-threatening event.  Accordingly, it should be clarified whether the Veteran is claiming service connection for PTSD and for this purpose he should be contacted to clarify this matter (and having been a VA Service Representative it is expected that he is knowledgeable in this matter).  

Also, in light of the medical opinion from a treating psychiatric nurse in June 2008 that the Veteran has an anxiety and panic disorder which had begun in 2005 following gastrointestinal surgery, and because it appears that he was to be rescheduled for a VA psychiatric examination which he had failed to attend, he should be rescheduled for a VA psychiatric examination for the purpose of determining the nature, cause, and etiology of any acquired psychiatric disorder that he now has.  

As to the claim for service connection for tinnitus, the Veteran testified to having intermittent tinnitus during service but he also alleges that his claimed psychiatric disorder had contributed to making it worse, i.e., aggravating the tinnitus.  To the extent that he claims his nonservice-connected hypertension, service connection for which was denied by the unappealed May 2007 rating decision, aggravates his tinnitus this is not a basis for a grant of service connection on the basis of secondary service connection or secondary aggravation.  See 38 C.F.R. § 3.310(a) and (b) (2010).  However, inasmuch as adjudication of the claim for service connection for a psychiatric disorder may impact upon the claim for service connection tinnitus, and in light of the Veteran's testimony, the Veteran should be afforded a VA examination addressing the etiology of any tinnitus, as requested at the June 2007 DRO hearing. 

As to the claim for service connection for residuals of a right wrist injury, it is undisputed that the Veteran had a postservice right wrist injury and also has osteopenia.  In fact, service connection is in effect for osteopenia of the right hip and the lumbosacral spine.  However, there is also evidence indicating that he may have osteopenia of the right wrist.  Moreover, the VA X-rays of his right wrist in September 2005 yielded findings suggestive of either development changes or an old injury, as noted in a December 2005 VAOPT record.  Accordingly, the Veteran should be afforded a VA orthopedic examination to determine the nature, cause or etiology of any disability of the right wrist which he now has.  

Accordingly, the case is REMANDED for the following action:

1.  The VAOPT records, located in Volume I, pertaining to psychiatric treatment of a person who is not the Veteran in this case should be removed and associated with the proper claim file. 

2.  Contact the Veteran and his representative to clarify whether the Veteran is claiming service connection for PTSD stemming from the incident when he was struck by a vehicle during his second period of military service.  

3.  Afford the Veteran a psychiatric examination to determine the nature, cause or etiology of any acquired psychiatric disorder(s) that the Veteran now has.  

Attention of the examiner should be drawn to whether the Veteran is claiming service connection for PTSD and, if so, the examiner should comment upon not only whether the Veteran meets the criteria for a diagnosis of PTSD but the examiner should also determine whether the claimed inservice stressor, having been struck by a vehicle, is sufficient to induce PTSD.  

Regardless of whether the Veteran is claiming service connection for PTSD, and even if he is, the examiner should render an opinion as to whether it is as likely as not that any acquired psychiatric disorder that the Veteran now has, if any, is (a) of service origin; (b) proximately due to or caused by his service-connected residuals of ulcerative colitis, post-ileostomy reversal and closure, or (c) aggravated by the service-connected residuals of ulcerative colitis, post-ileostomy reversal and closure.  By aggravation is meant a permanently worsening of the disorder beyond any normal progression.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The rationale for any and all opinions expressed should by fully explained with a complete written discussion of the pertinent record evidence (lay and medical) contained in the claims folder and/or sound medical principles which were relied upon in the study of this case.  In other words, a medical opinion that is cursory and conclusory in nature will not suffice. 

4.  The Veteran should be afforded a VA examination to determine the nature, cause and etiology of any tinnitus of the left ear that he may now have.  

The examiner should render an opinion as to whether it is as likely as not that any tinnitus that the Veteran now has, if any, is (a) caused by inservice exposure to acoustic trauma; (b) ) proximately due to or caused by a claimed psychiatric disorder; or (c) aggravated by a claimed psychiatric disorder.  By aggravation is meant a permanently worsening of the disorder beyond any normal progression.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The rationale for any and all opinions expressed should by fully explained with a complete written discussion of the pertinent record evidence (lay and medical) contained in the claims folder and/or sound medical principles which were relied upon in the study of this case.  In other words, a medical opinion that is cursory and conclusory in nature will not suffice. 

5.  The Veteran should be afforded a VA orthopedic examination to determine the nature, cause and etiology of any disability of his right wrist which he may now have.  

The examiner should render an opinion as to whether it is as likely as not that any disability of the right wrist that the Veteran now has, if any, is (a) caused by inservice injury of the right wrist and in this regard the examiner should state whether there is any medical reason to accept or reject the proposition that such a right wrist injury in service could have lead to his current condition; (b) ) proximately due to or caused by osteopenia from the service-connected residuals of ulcerative colitis, post-ileostomy reversal and closure; or (c) aggravated by osteopenia from the service-connected residuals of ulcerative colitis, post-ileostomy reversal and closure.  By aggravation is meant a permanently worsening of the disorder beyond any normal progression.  

In addressing the matters the attention of the examiner is drawn to and the examiner should address, the findings on the September 2005 X-rays of the Veteran's right wrist as well as the clinical references to osteopenia of the right wrist.   

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The rationale for any and all opinions expressed should by fully explained with a complete written discussion of the pertinent record evidence (lay and medical) contained in the claims folder and/or sound medical principles which were relied upon in the study of this case.  In other words, a medical opinion that is cursory and conclusory in nature will not suffice. 

6.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the claims for service connection.

7.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Once the above actions have been completed, readjudicate the issues of entitlement to service connection.  If the issues remain denied, a Supplemental Statement of the Case (SSOC) should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


